DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment / Arguments
The response, filed 05/04/2022, has been entered. Claims 3-6, 8-9, 13-14, 17-18, and 21-22 are cancelled. Claims 23-28 are added. Claims 1-2, 7, 10-12, 15-16, 19-20, and 23-28 are pending. Applicant’s arguments regarding the previous 112a rejections are persuasive. Accordingly, all previous 112a rejections are withdrawn. All previous 112b rejections are withdrawn due to claim amendment or claim cancellation. Applicant’s arguments have been fully considered and are persuasive. Specifically, the claim amendments (e.g. the underside of the funnel acts as a breath diverter to divert the breath through one or more apertures in a wall supporting the funnel) overcome the prior art of record.
Allowable Subject Matter
Claims 1-2, 7, 10-12, 15-16, 19-20, and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a breath tester including a breath diverter including the underside of the funnel, arranged to divert the breath through the one or more apertures so that it is not returned directly to the blower, in conjunction with the remaining claim limitations.
Regarding claims 2, 7, 10-11, and 23-28: These claims are allowable due to at least their dependency on claim 1.
Regarding claim 12: The prior art, alone or in combination, fails to anticipate or render obvious a breath guide for a breath tester including a sensor for sensing a mind-altering substance, the mind altering substance including alcohol, in breath from a blower, the breath guide including: a funnel for funneling breath towards the sensor; and a breath diverter including the underside of the funnel or diverting the received breath laterally through one or more apertures so that it is not directly returned to the blower, in conjunction with the remaining claim limitations.
Regarding claims 15-16 and 19-20: These claims are allowable due to at least their dependency on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856